DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,630,252 to Lin (hereafter Lin).
Regarding independent claim 1, Lin teaches a data storage device, comprising: 
one or more memory devices, the one or more memory devices including SLC memory and MLC memory (FIG. 4A: memory system 400 comprising SLC block 401 and MLC block 403); and 
a controller coupled to the one or more memory devices (Lin mentions US 7,061,798 to Chen et al. in 5:9-10, FIG. 1 of Chen et al. show controller 20 coupled to and control the operations of memory device 22), the controller configured to: 
write data to the SLC memory (FIG. 4A: programing data X to X+7 to SLC 401); 
foggy write the data to MLC memory, wherein the foggy writing the data to the MLC memory occurs in parallel to the writing data to the SLC memory (FIG. 4A: first stage programming data X, X+2, X+4, and X+6 to MLC 403, also see FIG. 6 and 9:4-24) using the same data buffer (FIG. 4A: data buffer for storing X to X+7, external to memory system 400); 
read the data from the SLC memory (FIG. 4B: e.g. reading data X and X+1 from SLC block 401 and storing it in register 409); and 
fine writing the data read from SLC memory to the MLC memory (FIG. 4B: second and/or third stages programming data X and X+1 from register 409 to MLC block 403, see FIG. 6 and 9:4-24).
Regarding dependent claim 2, Lin teaches wherein the data read from the SLC memory passes through a relocation buffer storage device (FIG. 4B: register 409 internal to memory system 400).
Regarding dependent claim 3, Lin teaches wherein the data passes through the relocation buffer a single time prior to being written to the MLC memory (FIG. 4B: see flowing directions of arrows).
Regarding dependent claim 7, Lin teaches wherein the data passes through a relocation buffer after reading the data from SLC memory and prior to fine writing the data to MLC memory  (FIG. 4B: see flowing directions of arrows).
Regarding dependent claim 8, Lin teaches wherein the relocation buffer and the same buffer are distinct (because data buffer for storing X to X+7 is external, and register 409 is internal to memory system 400).
Regarding dependent claim 9, Lin teaches . The data storage device of claim 1, wherein the MLC memory is QLC memory (see claim 3).
Regarding dependent claim 10, Lin implicitly teaches wherein the data exits the same buffer two times (data transferred for first time for programming to SLC block, and second time for programming to MLC block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding dependent claim 20, Lin does not explicitly teaches data X to X+1 of FIG. 4A is buffered in SRAM, external to memory system 400.  However, it would have been obvious to one with ordinary skill in the art to realize that SRAM is often used as data buffers/registers for temporary storing data during data transmission for operations.  

Claims 4-6, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of PGPub. 2020/0073795 to Asano (hereafter Asano).
Lin teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations as set forth in the following claims.
	Regarding dependent claims 4-6, Asano teaches a combined buffer (FIG. 12: combining of QLC write buffer 21 and SLC write buffer 22) for writing data to QLC block and SLC block.  A controller is configured to: receive a first release request to release the combined buffer, wherein the first release request indicates that the foggy writing the data to the MLC memory has completed (such as signal of completion for writing to QLC block, see paragraph [0179]); and receive a second release request to release the same buffer, wherein the second release request indicates that either the writing the data to the SLC memory has completed (such as signal of completion for writing to SLC block, see paragraph [0182]).
Since Lin and Asano are both from the same field of endeavor, the purpose disclosed by Asano would have been recognized in the pertinent art of Lin.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that it is essential to acknowledge the completion of a data buffer usage from a certain memory operation in order to return the data buffer to the data buffer pool for the next use.  In this case, there are two memory operations, and therefore two release requests should be received before the combined buffer is released as a whole.
	Regarding dependent claim 11, see rejection applied to claims 4-6.
Regarding dependent claim 12, Asano implicitly teaches the dual releaser includes an internal interconnect (for transmitting signals of completions).
Regarding dependent claim 13, Asano teaches a data storage device comprising a resource server (see FIG. 1 and paragraph [0035]).
	Regarding dependent claim 14, even though Asano does not explicitly teaches wherein the resource server includes a resource release register, it would have been obvious to one with ordinary skill in the art to realize that register(s) is often used to hold control signal(s), such as signals of completions in this case.
Regarding dependent claim 15, Asano implicitly teaches wherein the resource server is coupled to a dual releaser (for transmitting signals of completions of writing to QLC block and SLC block).
Regarding dependent claim 16, Asano implicitly teaches wherein the dual releaser is coupled to the controller, the one or more memory devices, and the same buffer (because the signals of completions relate to QLC block, SLC block and the combined buffer).
Regarding dependent claim 17, Asano teaches wherein the controller is configured to release the same buffer to an available buffer pool upon determining that two buffer release requests have been received (FIG. 12: the combined buffer is considered fully released when signals of completions from writing QLC block and SLC block are received, because each of the signals of completions release part of the combined buffer).
Regarding dependent claim 18, Asano appears to teach the combined buffer is released partially in response to each of the signals of completions instead of holding data in the same buffer until the same buffer is released with both signals of completions received.  However, it would have been obvious to one with ordinary skill in the art to realize that it is functional equivalent for the two approaches.
Regarding dependent claim 19, Asao teaches wherein the two release requests are received independently (because the completions of writing to QLC block and SLC block are not depend on each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824